Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “the low temperature polysilicon layers” (lines 3-4). It should be changed to “the low temperature polysilicon layer”. Also claim 1 recites in part “the insulating layer has a thickness …” (line 6). Previously the claim has recited presence of “a plurality of insulating layers” in line 2 and also “at least one of the plurality of insulating layers …” in line 3. It is not apparent which insulating layer out of the plurality of insulating layers the Applicant is referring to when he/she writes “the insulating layer has a thickness …” in line 6. Appropriate correction/clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 9-10 & 14-19 are rejected under 35 U.S.C. 103 as obvious over Yong-Hwan et al. (Pub. No.: US 2011/0223697 A1).

Regarding Claim 1, Yong-Hwan et al. discloses  a thin-film transistor including a substrate (101), and a low temperature polysilicon layer (121), a plurality of insulating layers (113 & 114) and a gate (122) disposed on the substrate (Par. 0027-0032, Fig. 4); 												wherein at least one of the plurality of insulating layers which contact with the side of the low temperature polysilicon layers away from the substrate (113), comprises organic material and has vias (Par. 0032).											Yong-Hwan et al. does not explicitly disclose     				                    the insulting layer has a thickness of 1.5 µm to 3.0 µm in the direction perpendicular to the substrate.												It is universally known that the thickness of gate insulating layer is optimized keeping in mind that the gate insulating film cannot be too thick as it would unnecessarily increase the threshold voltage and the size of the device and it also cannot be too thin as it will possibly increase the leakage current. The actual thickness will depend on the k-value of the organic material. For example, Park et al. teaches (Pub. No. US 2013/0140531 A1) that the gate insulating layer may have a thickness in the range of about 10 nm to about 200 µm (Par. 0084). Yong-Hwan et al. discloses the claimed invention except for the thin-film transistors, wherein the insulting layer has a thickness of 1.5 µm to 3.0 µm in the direction perpendicular to the substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the thin-film transistors, wherein the insulting layer has a thickness of 1.5 µm to 3.0 µm in the direction perpendicular to the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 2, Yong-Hwan et al., as applied to claim 1, discloses                      the thin-film transistor, wherein the insulating layers include a first insulating layer with first vias (Par. 0027-0032, Fig. 4 – first insulating layer 113; the via through first insulating layer 113 could be considered as the first via); the first insulating layer is arranged between the low temperature polysilicon layer and the gate (Par. 0027-0032, Fig. 4 – gate 122); and the gate is located on the side of the first insulating layer away from the substrate (Par. 0027-0032, Fig. 4 – substrate 101).
Regarding Claim 3, Yong-Hwan et al., as applied to claim 2, discloses                          the thin-film transistor, wherein the insulating layers also include a second insulating layer (114) with second vias and the second insulating layer is located on the side of the gate (122) away from the substrate (101) (Par. 0027-0032, Fig. 4 – the via through second insulating layer 114 could be considered as the second via).
Regarding Claim 4, Yong-Hwan et al., as applied to claim 3, discloses                      the thin-film transistor, further comprising a source electrode (123a) and a drain electrode (123b), wherein the source electrode and the drain electrode are located on the side of the second insulating layer (114) away from the substrate (101) and the source electrode and the drain electrode are in contact with the low temperature polysilicon layer (121) through the first and second vias (Par. 0027-0032, Fig. 4).
Regarding Claim 5, Yong-Hwan et al., as applied to claim 4, discloses                      the thin-film transistor, wherein the orthographic projections of the first vias on the substrate at least partially coincide with the orthographic projections of the second vias on the substrate (Fig. 4).
Regarding Claim 9, Yong-Hwan et al., as applied to claim 1, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 1 (abstract, Par. 0003-0014).
Regarding Claim 10, Yong-Hwan et al., as applied to claim 9, discloses                       a display device including the array substrate according to claim 9 (abstract, Par. 0003-0014).
Regarding Claim 14, Yong-Hwan et al., as applied to claim 2, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 2 (abstract, Par. 0003-0014).
Regarding Claim 15, Yong-Hwan et al., as applied to claim 3, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 3 (abstract, Par. 0003-0014).
Regarding Claim 16, Yong-Hwan et al., as applied to claim 4, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 4 (abstract, Par. 0003-0014).
Regarding Claim 17, Yong-Hwan et al., as applied to claim 5, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 5 (abstract, Par. 0003-0014).
Regarding Claim 18, Yong-Hwan et al., as applied to claim 6, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 6 (abstract, Par. 0003-0014).
Regarding Claim 19, Yong-Hwan et al., as applied to claim 7, discloses                       an array substrate including a plurality of thin-film transistors arranged in an array, and the plurality of thin-film transistors include the thin-film transistor according to claim 7 (abstract, Par. 0003-0014).

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Yong-Hwan et al. (Pub. No.: US 2011/0223697 A1), as applied to claim 4, further in view of Hao et al. (Pub. No.: US 2015/0227013 A1).
Regarding Claim 6, Yong-Hwan et al., as applied to claim 4, discloses                      the thin-film transistors, further comprising: a planarization layer (115 – Figs. 5-7), a public electrode (133 – Fig. 7) and a pixel electrode (131 – Figs. 5-7),						wherein the planarization layer is located on the side of the source and drain electrodes away from the substrate (Par. 0035, Fig. 5 - planarization layer 115);					the planarization layer has third via at a position corresponding to the drain electrode (Par. 0035, Fig. 5 - planarization layer 115; the via that goes through planarization layer 115 could be considered as the third via); and								the pixel electrode are in connect with the drain electrode through the third vias (Par. 0037-0038, Fig. 5). 											Yong-Hwan et al. does not explicitly disclose     				                    the planarization layer and the public electrode have third vias at a position corresponding to the drain electrode.												Hao et al. teaches     				                                                                     the planarization layer and the public electrode have third vias at a position corresponding to the drain electrode (Par. 0030-0033; Fig. 4 – planarization layer 13, public electrode 17, third via 14, drain electrode 8).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hao et al. to adapt the thin-film transistor, wherein Yong-Hwan et al. in order to construct an efficient display device.

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Yong-Hwan et al. (Pub. No.: US 2011/0223697 A1), as applied to claim 1, further in view of Tsubata (Pub. No.: US 2012/0287349 A1).
Regarding Claim 7, Yong-Hwan et al., as applied to claim 1, discloses                      the thin-film transistors, wherein the organic material is pentacene (Par. 0030). 				Yong-Hwan et al. does not explicitly disclose     				                    the thin-film transistors, wherein the organic material is anyone or any combination of polymethyl methacrylate, polyethylene terephthalate, polycarbonate, polyurethane and polyimide.												Tsubata teaches     				                                                                     the thin-film transistors, wherein the organic material is anyone or any combination of polymethyl methacrylate, polyethylene terephthalate, polycarbonate, polyurethane and polyimide (Par. 0098 – this prior art teaches that gate insulating film could be formed of polyurethane or polyimide).												So it is understood that the gate insulating film could be formed of pentacene, polyurethane and polyimide etc. Primary reference Yong-Hwan et al. teaches use of pentacene instead of anyone or any combination of polymethyl methacrylate, polyethylene terephthalate, polycarbonate, polyurethane and polyimide. In other words, Yong-Hwan et al.   discloses the claimed invention except for the thin-film transistors, wherein the organic material is anyone or any combination of polymethyl methacrylate, polyethylene 

Allowable Subject Matter
Claim 11 is allowed. 							         			The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 11: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for manufacturing a thin-film transistor comprising the following steps: performing a second curing of the film with the vias to form the organic insulating layer, wherein the first curing is carried out at vacuum degree of 20 Pa to 100 Pa and heating temperature of 80 °C to l30 °C for 90 s to 140 s and the second curing is carried out at atmospheric pressure and heating temperature of 200 °C to 250 °C for 40 min to 120 min.
The most relevant prior art reference due to Yong-Hwan et al. (Pub. No.: US 2011/0223697 A1) substantially discloses a method for manufacturing a thin-film transistor comprising the following steps:										forming a low temperature polysilicon layer (121) on a substrate (101) (Par. 0027-0032, 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 11 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 11 is deemed patentable over the prior arts.

Response to Arguments
Applicant’s arguments filed on 11/11/2021 have been fully considered. Argument regarding claim1 has not been found to be persuasive. Please see the rejection of claim 1 for further explanation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/16/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812